Case: 14-50401      Document: 00513102669         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50401
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 2, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAUL PALACIOS-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-819-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Raul Palacios-Garcia appeals the sentence imposed following his guilty
plea conviction for illegal reentry following a previous deportation. He argues
that the district court erred in imposing an obstruction-of-justice enhancement
and in refusing to apply the acceptance-of-responsibility reduction.                              In
addition, he argues that the district court’s denial of his motion to file out-of-
time objections to the presentence report was an abuse of discretion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50401    Document: 00513102669   Page: 2   Date Filed: 07/02/2015


                               No. 14-50401

      Palacios-Garcia has completed his term of imprisonment, has been
released from custody, and has been removed to Mexico. The appeal of his
sentence is therefore moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 382-83 (5th Cir. 2007).
      APPEAL DISMISSED.




                                     2